215 Ga. 650 (1960)
112 S.E.2d 588
PHOENIX ASSURANCE COMPANY
v.
GLENS FALLS INSURANCE COMPANY et al.
20730.
Supreme Court of Georgia.
Submitted January 12, 1960.
Decided January 12, 1960.
*651 Smith, Field, Doremus & Ringel, Palmer H. Ansley, for plaintiff in error.
Powell, Goldstein, Frazer & Murphy, J. Winston Huff, James W. Paris, Donald A. Page, Parker & Daniel, contra.
MOBLEY, Justice.
In this declaratory-judgment proceeding, the trial court sustained the defendants' general demurrer and dismissed the petition. The plaintiff in error filed its bill of exceptions in this court on the ground that the case was one in equity. However, the petition does not allege any basis for equitable relief. The prayer for an injunction to maintain the status of the parties pending an adjudication of the legal issues involved, as provided for under the Declaratory Judgments Act (Ga. L. 1945, p. 137, as amended; Code, Ann., § 110-1102), is not one for equitable relief. See Felton v. Chandler, 201 Ga. 347 (39 S.E.2d 654); Milwaukee Mechanics' Ins. Co. v. Davis, 204 Ga. 67 (48 S.E.2d 876); Georgia Casualty &c. Co. v. Turner, 208 Ga. 782 (1) (69 S.E.2d 771); Ulmer v. State Highway Department, 210 Ga. 513 (1) (81 S.E.2d 514); Peoples v. Bass, 211 Ga. 802 (1) (89 S.E.2d 171); Griffin v. Hardware Mutual Ins. Co., 212 Ga. 130 (91 S.E.2d 10); Vidalia Production Credit Assn. v. Durrence, 212 Ga. 432 (93 S.E.2d 568); U. S. Casualty Co. v. Ga. So. & Fla. Ry. Co., 212 Ga. 569 (94 S.E.2d 422); and Bivings v. City of Atlanta, 212 Ga. 654 (94 S.E.2d 735). Accordingly, this case is
Transferred to the Court of Appeals. All the Justices concur.